SAUFLEY, C.J.
[¶ 1] The Town of Kennebunk has moved for reconsideration of our opinion in this matter, Stevenson v. Town of Kennebunk, 2007 ME 55, 930 A.2d 1046, arguing that we should have affirmed the judgment of the Superior Court (York County, Brennan, J.) affirming the Kennebunk Board of Assessment Review’s denial of John M. and Roxanna H. Stevenson’s request for abatement of their 2003 property taxes. We allowed the parties to file additional briefs and heard oral argument on the motion. After full consideration of all issues the Town raised in its motion, we deny the Town’s motion for reconsideration.
*1052The entry is:
Motion for reconsideration denied.